The Honorable Veo Easley State Representative P.O. Box 308 Sheridan, AR 72150
Dear Representative Easley:
This is in response to your request for an opinion regarding assessable municipal and circuit court costs for criminal violations and the proper distribution of collected costs.
The longstanding policy of this office dictates that opinions not be rendered on matters in litigation. The questions you have posed are intimately related in litigation pending in several cases. These cases include Brooks v. City of Sherwood, Pulaski County Chancery Court No. 91-3870; Robinson, et al. v. City ofLittle Rock, Pulaski County Chancery Court No. 91-2526;Bethany, et al. v. City of West Memphis, Crittenden County Chancery Court No. E 91-324; Nelson, et al. v. City ofTexarkana, Miller County Chancery Court No. E 91-310-2;Stidham, et al. v. City of Springdale, Washington County Chancery Court No. E 91-767; Williamson, et al. v. City ofRussellville, Pope County Chancery Court No. 91-271; Crump, etal. v. City of Jonesboro, Craighead County Chancery Court No. E 91-262; and Southerland, et al. v. City of Conway, Faulkner County Chancery Court No. E 91-357. It appears that any attempt to address the substantive questions posed in your letter would, in this instance, violate the policy against rendering opinions on matters in litigation.
This policy is compelled, primarily, by the doctrine of separation of powers. See Const. Ark. art. 4, §§ 1 and 2. The judicial power of the state is vested in the courts.
Const. Ark. art. 7, § 1. Questions raised in judicial proceedings are properly addressed in that forum, pursuant to the courts' power and duty to interpret the law as enacted by the General Assembly. An opinion from this office would, under such circumstances, in essence amount to no more than an executive comment on matters appropriately within the judicial branch. Nothing short of a final decision by the proper court can resolve such matters.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
SD:WB/ch